Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4888 Dreyfus Short-Intermediate Government Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 11 Statement of Financial Futures 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 26 Important Tax Information 27 Information About the Review and Approval of the Funds Management Agreement 31 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Short-Intermediate Government Fund A LETTER FROM THE CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Short-Intermediate Government Fund, covering the 12-month period from December 1, 2007, through November 30, 2008. The U.S. and global economies suffered during the reporting period amid a worldwide financial crisis, sparking a flight to quality that supported prices of U.S. government securities even as most other asset classes declined sharply. According to our Chief Economist, four key elements fueled the crisis: a sharp decline in home prices; high leverage and an ambiguous private/public status at mortgage agencies Fannie Mae and Freddie Mac; high leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses. The governments and central banks of major industrialized nations have responded with massive interventions, including nationalizing some troubled financial institutions, providing loans to others and guaranteeing certain financial instruments. However, the U.S. and global financial systems remain fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk.We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2007, through November 30, 2008, as provided by Laurie Carroll, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2008, Dreyfus Short-Intermediate Government Fund achieved a total return of 5.49% . 1 In comparison, the funds benchmark, the Merrill Lynch Governments, U.S.Treasury, Short-Term (1-3 Years) Index (the Index), achieved a total return of 6.28% . 2 Unlike stocks and most other bond market sectors, U.S. government securities generally gained value during the reporting period amid a global economic slowdown and intensifying financial crisis that sparked a flight to quality among risk-averse investors.The fund produced lower returns than its benchmark, primarily due to lagging results from fund holdings that are not represented in the Index. The Funds Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income.To pursue its goal, the fund normally invests at least 80% of its assets in securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, and in repurchase agreements collateralized by such securities.The fund may invest up to 35% of its assets in mortgage-related securities issued by U.S. government agencies, such as mortgage pass-through securities issued by the Government National Mortgage Association, the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation, and collateralized mortgage obligations (CMOs). These instruments include those backed by the full faith and credit of the U.S. government and those that are neither insured nor guaranteed by the U.S. government. The fund generally maintains an average effective duration of approximately three years or less. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Financial Crisis and Economic Concerns Fueled Volatility A credit crunch that began in the U.S. sub-prime mortgage market in 2007 developed into a global financial crisis during the reporting period, leading to the failures of several major financial institutions.As the crisis escalated in September 2008, challenging liquidity conditions in short-term credit markets wreaked havoc on the global banking system. Unprecedented intervention by government authorities, which pumped billions of dollars of liquidity into the system, helped thaw frozen credit markets by the reporting periods end. These efforts included the passage of the controversial Troubled Asset Relief Program (TARP) by the U.S. Congress and coordinated reductions of short-term interest rates by central banks around the world, including the Federal Reserve Board, which lowered the federal funds rate to just 1% by the reporting periods end. Meanwhile, slumping housing markets, mounting job losses and sharply lower consumer confidence exacerbated a downturn in the U.S. economy, giving rise to fears regarding a potentially deep and prolonged recession. Commodity prices that had soared over the reporting periods first half plummeted over the second half when demand waned for energy and construction materials worldwide. Just days before the end of the reporting period, the National Bureau of Economic Research officially declared that the U.S. economy has been in a recession since December 2007, a pronouncement that appeared to be confirmed by a rise in the unemployment rate to 6.7%, its highest level since As conditions in the credit markets deteriorated, many highly leveraged hedge funds and other institutional investors were forced to de-lever their portfolios, selling their more liquid investments to raise cash for margin calls and redemption requests.As a result, selling pressure intensified even among fundamentally sound fixed-income securities, leading to broadly lower prices for corporate bonds, asset-backed securities, mortgage-backed securities, municipal bonds and the sovereign debt of developing nations. Lower-rated bonds were particularly hard-hit. In contrast, U.S. government securities fared well, posting modest gains as newly risk-averse investors flocked to the relatively safe haven provided by U.S. government-backed investments. 4 U.S. Government Agency Securities Supported Returns The fund benefited from its relatively heavy exposure to U.S. government agency debentures, which produced some of the Indexs stronger returns as they offered higher yields than U.S.Treasury securities.While the funds investments in mortgage-backed securities from Freddie Mac and Fannie Mae encountered heightened volatility in the summer, they recovered well after the U.S. government assumed conservatorship over both agencies. The funds holdings of mortgage-backed project loans from the Government National Mortgage Agency (Ginnie Mae) also fared well, albeit not as well as other areas of the U.S. government securities marketplace. Because project loans are not contained in the Index, they dampened the funds relative performance to a degree. The fund also benefited from its interest-rate strategies.To help manage risks, we maintained the funds average duration in a range that was roughly in line with that of the benchmark. However, an emphasis on securities with maturities under one year and between two and three years helped the fund avoid relative weakness in the one- to two-year range. Maintaining a Cautious Investment Posture The economic slowdown and financial crisis have persisted as of the reporting periods end.Therefore, we currently intend to maintain the funds focus on a neutral average duration and high-quality U.S. government agency debentures with attractive yields relative to Treasuries. December 15, 2008 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Merrill Lynch Governments, U.S.Treasury, Short-Term (1-3Years) Index is an unmanaged performance benchmark for Treasury securities with maturities of one to three years; issues in the index must have par amounts outstanding greater than or equal to $1 billion. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 11/30/08 1 Year 5 Years 10 Years Fund 5.49% 3.23% 4.05%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Short-Intermediate Government Fund on 11/30/98 to a $10,000 investment made in the Merrill Lynch Governments, U.S.Treasury, Short-Term (1-3Years) Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account fees and expenses.The Index, unlike the fund, is an unmanaged performance benchmark for Treasury securities with maturities of 1-3 years; issues in the Index must have par amounts outstanding greater than or equal to $1 billion. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Short-Intermediate Government Fund from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Expenses paid per $1,000  $ 3.91 Ending value (after expenses) $1,029.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Expenses paid per $1,000  $ 3.89 Ending value (after expenses) $1,021.15  Expenses are equal to the funds annualized expense ratio of .77%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS November 30, 2008 Coupon Maturity Principal Bonds and Notes95.0% Rate (%) Date Amount ($) Value ($) U.S. Government Agencies54.4% Federal Home Loan Banks, Bonds 1.35 9/14/09 2,700,000 a 2,696,039 Federal Home Loan Banks, Bonds, Ser. 1 1.42 9/18/09 5,000,000 a 4,992,580 Federal Home Loan Banks, Bonds 4.04 1/5/09 15,000,000 a 15,026,445 Federal Home Loan Banks, Bonds 4.55 6/22/10 4,360,000 4,527,420 Federal Home Loan Mortgage Corp., Notes 3.00 4/1/11 2,240,000 b 2,247,697 Federal Home Loan Mortgage Corp., Notes 5.50 9/15/11 16,000,000 b 17,213,184 Federal Home Loan Mortgage Corp., Notes 5.63 3/15/11 15,400,000 b 16,409,424 Federal National Mortgage Association, Notes 3.00 4/1/11 2,240,000 b 2,246,435 Federal National Mortgage Association, Sr. Notes 3.38 5/19/11 10,800,000 b 11,033,896 Federal National Mortgage Association, Notes 4.20 6/8/09 5,800,000 b 5,886,020 Federal National Mortgage Association, Notes 5.50 3/15/11 3,380,000 b 3,607,129 Federal National Mortgage Association, Notes 6.63 9/15/09 26,250,000 b 27,242,381 Small Business Administration Participation, Govt Gtd. Ctfs., Ser. 20G 6.85 7/1/17 2,092,673 2,136,674 U.S. Government Agencies/ Mortgage-Backed24.2% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 262,513 b 259,143 4.00%, 1/1/104/1/10 12,474,554 b 12,386,357 4.50%, 2/1/109/1/14 2,652,453 b 2,683,958 5.00%, 5/1/101/1/11 4,601,873 b 4,654,289 Structured Pass-Through Secs., Ser. T-7, Cl. A6, 7.03%, 8/25/28 64,649 a,b 60,366 Federal National Mortgage Association: 4.00%, 2/1/1010/1/10 2,988,322 b 2,969,132 4.50%, 11/1/14 1,220,820 b 1,243,037 5.00%, 12/1/09 1,201,391 b 1,189,125 8 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal National Mortgage Association (continued): 5.50%, 9/1/144/1/16 1,121,990 b 1,168,458 Ser. 2002-83, REMICS, Cl. DH, 5.00%, 9/25/17 2,404,699 b 2,432,665 Whole Loan, Ser. 2001-W2, Cl. AF6, 6.59%, 10/25/31 2,197,455 a,b 2,105,501 Government National Mortgage Association I: Ser. 2004-43, Cl. A, 2.82%, 12/16/19 490,472 482,828 Ser. 2004-97, Cl. AB, 3.08%, 4/16/22 611,056 602,046 Ser. 2006-42, Cl. A, 3.30%, 2/16/30 1,977,034 1,943,926 Ser. 2004-77, Cl. A, 3.40%, 3/16/20 441,659 438,801 Ser. 2005-90, Cl. A, 3.76%, 9/16/28 1,085,940 1,072,999 Ser. 2006-39, Cl. A, 3.77%, 6/16/25 881,224 871,176 Ser. 2005-34, Cl. A, 3.96%, 9/16/21 565,909 563,940 Ser. 2005-79, Cl. A, 4.00%, 10/16/33 527,226 523,889 Ser. 2005-50, Cl. A, 4.02%, 10/16/26 1,024,593 1,018,203 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 856,537 849,382 Ser. 2005-42, Cl. A, 4.05%, 7/16/20 1,205,460 1,200,210 Ser. 2006-6, Cl. A, 4.05%, 10/16/23 211,979 211,038 Ser. 2004-51, Cl. A, 4.15%, 2/16/18 287,234 286,186 Ser. 2006-30, Cl. A, 4.18%, 4/16/28 1,269,849 1,262,407 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 1,117,266 1,100,073 Ser. 2005-67, Cl. A, 4.22%, 6/16/21 900,926 898,453 Ser. 2006-5, Cl. A, 4.24%, 7/16/29 1,596,470 1,588,696 Ser. 2005-52, Cl. A, 4.29%, 1/16/30 431,663 430,470 Ser. 2005-59, Cl. A, 4.39%, 5/16/23 388,766 388,296 Ser. 2005-32, Cl. B, 4.39%, 8/16/30 980,983 979,211 Ser. 2005-87, Cl. A, 4.45%, 3/16/25 701,267 700,212 Ser. 2006-18, Cl. A, 4.97%, 12/16/21 1,873,921 1,879,401 Ser. 2006-32, Cl. A, 5.08%, 1/16/30 848,312 856,612 U.S. Treasury Notes16.4% 4.63%, 8/31/11 20,800,000 c 22,771,133 4.88%, 4/30/11 11,000,000 c 12,014,068 Total Bonds and Notes (cost $199,216,502) Face Amount Covered by Options.0% Contracts ($) Value ($) Call Options 3-Month Floor USD LIBOR-BBA Interest Rate, January 2009 @ 2.50 (cost $21,772) 11,300,000 d 0 The Fund 9 STATEMENT OF INVESTMENTS (continued) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.48%, 1/2/09 (cost $199,914) 200,000 e Other Investment3.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,790,000) 7,790,000 f Investment of Cash Collateral for Securities Loaned14.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $31,021,899) 31,021,899 f Total Investments (cost $238,250,087) 113.4% Liabilities, Less Cash and Receivables (13.4%) Net Assets 100.0% BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Variable rate securityinterest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. c All or a portion of these securities are on loan.At November 30, 2008, the total market value of the funds securities on loan is $30,296,917 and the total market value of the collateral held by the fund is $31,021,899. d Non-income producing security. e Held by a broker as collateral for open financial futures positions. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies Options .0 Short-Term/ Money Market Investments  Based on net assets. See notes to financial statements. 10 STATEMENT OF FINANCIAL FUTURES November 30, 2008 Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 11/30/2008 ($) Financial Futures Long U.S. Treasury 2-Year Notes 105 22,765,313 March 2009 See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $30,296,917)Note 1(b): Unaffiliated issuers Affiliated issuers Cash  Dividends and interest receivable Receivable for shares of Beneficial Interest subscribed Receivable for futures variation marginNote 4 Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) Liability for securities on loanNote 1(b) Payable for shares of Beneficial Interest redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments and options transactions (including $90,235 net unrealized appreciation on financial futures) Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) Net Asset Value, offering and redemption price per share ($)  Includes cash of $20,000 delivered to broker as initial margin for futures. See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended November 30, 2008 Investment Income ($): Income: Interest 6,529,366 Cash dividends; Affiliated issuers 621,193 Income from securities lending 148,654 Total Income Expenses: Management feeNote 3(a) 908,569 Shareholder servicing costsNote 3(b) 347,053 Professional fees 58,918 Prospectus and shareholders reports 26,821 Registration fees 25,053 Custodian feesNote 3(b) 15,640 Trustees fees and expensesNote 3(c) 6,230 Loan commitment feesNote 2 836 Miscellaneous 24,528 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (11,868) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments 504,028 Net realized gain (loss) on options transactions 85,801 Net realized gain (loss) on financial futures 1,891,486 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and options transactions (including $176,297 net unrealized appreciation on financial futures) 1,581,746 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet Capital Share Transactions (Shares): Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund's financial statements. Year Ended November 30, 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 10.50 10.40 10.40 10.55 10.84 Investment Operations: Investment incomenet a .34 .44 .38 .26 .20 Net realized and unrealized gain (loss) on investments .24 .09 .01 (.07) (.21) Total from Investment Operations .58 .53 .39 .19 (.01) Distributions: Dividends from investment incomenet (.36) (.43) (.39) (.34) (.28) Net asset value, end of period 10.72 10.50 10.40 10.40 10.55 Total Return (%) 5.49 5.22 3.79 1.85 (.06) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .78 .77 .76 .75 .71 Ratio of net expenses to average net assets .77 .76 .76 b .73 .71 Ratio of net investment income to average net assets 3.25 4.19 3.65 2.52 1.89 Portfolio Turnover Rate 108.58 182.51 247.78 c c c Net Assets, end of period ($ x 1,000) 211,955 182,382 219,788 270,585 337,013 a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended November 30, 2006, November 30, 2005 and November 30, 2004 were 242.91%, 231.83% and 1,076.53%, respectively. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Short-Intermediate Government Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to maximize total return, consisting of capital appreciation and current income.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures and options are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of 16 the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices Level 2Other Significant Observable Inputs 0 Level 3Significant Unobservable Inputs 0 0 Total  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
